DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-13 and 23-26 are presented for examination.

Allowable Subject Matter
Claims 10-13 and 23-26 are allowed.
The following is a statement of reasons for allowance:  None of the prior art of record appears to disclose explicitly at least the following limitations of claim 13, substantially repeated in claim 26:  “instructing a confidence layer interworking with the CNN to generate an integrated confidence map by referring to the RPN confidence map and the CNN confidence map….”
Furthermore, the prior art of record appears not to disclose explicitly the following limitations of claim 10, substantially repeated in claim 23: “a confidence layer is instructed to generate an integrated confidence map including information on each of a plurality of integrated confidence scores for each of a plurality of pixels in the training image by referring to the RPN confidence map and the CNN confidence map.”
The closest two references of record to the above limitations are Ren and Tajbakhsh.  Tajbakhsh discloses the use of CNNs to create confidence maps in a medical object detection setting.  Ren discloses in general the notion of RPNs, the use of anchors to generate region proposals, and the use of a multi-task loss function to train the network to make region proposals.  Neither reference, however, discloses the notion of creating an integrated confidence map that refers both to an RPN confidence map and a CNN confidence map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125